Title: To Benjamin Franklin from John Torris, 15 April 1780
From: Torris, John
To: Franklin, Benjamin


Honnoured Sir
Dunkerque 15th. April 1780.
With inexpressible grief, I have the Honnour to acquaint Your Excellency with the Loss of our poor Black Prince Captn. Dowlin. She has Suffered all the hardships She ever cou’d, from the French, these Few weeks past. The Self-Conceited & Weak Commissary of Morlaix has forced my Correspondants there, to disembark the 22d to 25th. ulto., all her men that wou’d Cruise no longer, altho.’ they had 32 days more to Compleat their engagement; the Crew was reducd to 53. men, which hinder’d Mr. Dowlin to Venture North about. He sailed from Roscoff for this Harbour the 6th. Instant. The 7th. He took & Sent for Cherbourg, the Flora Dutch Brigg Hendrick Rondenberg master, because She appears by her Bills of Lading & the Said Captain’s report, her Cargoe of flaxseed &a. Belonged to Merchants in Dublin. The 8th. She Came up with an English King’s Cutter but was obliged to Leave her off, Being Close Chaced by two Large frigates. The 9th. She Came up with a Brig when Chaced by a frigate Stretching out from the Land, which forced her to Leave the Brig. The 10th. She was again close chaced by the Same frigate under English flagg, Little or no Wind, at 2 PM. Came under the Land at Estaples [Etaples], hoisted French Colours & fired Signals of destress for the assistance of the Forts, at 4. PM, being within pistol Shot of the Frigate (which still kept up her English Colours) the Fort of Berk [Berck] Fired on her, then the Poor Black Prince Stranded, & the Frigate, in 2½ fathom watter, brought down her English Colours, Shewed french Do. & Sheerd off. All the Crew & matterials are Saved. I went on the Spot & had the mortification to See the recke of our poor privateer, which deserved a better fate! I am back late last night with the Men & the Brave Captn. Dowlin. On my arrival, I Learnt that it was The Calonne Commanded by the Ignorant Captn. Guilman, on the first of his Command, that had run our poor Black Prince a Shore. He made a report here on the Subject, fit to Justiffy him Self, but the guard of the Fort that fired on his frigate, & thousands people on the Shore, who saw every thing of this Stupid & Villanous Chace, will Certiffy The above account; & that, She Shewed her Self Clear to every body, to be an English Frigate, & that, Captain Dowlin had fired three Leward guns under French Colours, at different times, an hour before he was forced to run on Shore, or be Taken; & that the Frigate kept up English pendant & flagg all a Long & untill She was fired upon from the Shore. I Beseech Your Excellency to make Complaints on these matters of the Commissary of Morlaix, & of the Ignorant Captn. Guilman, to the Minister of the Navey, Because, The Conduct of both is no Way Tollerable, requires punishment & damages. I wou’d Sooner Sell my Last Shirt, than not procure Soon a Large Cutter for the Intrepid & Clever Captn. Dowlin & I Imagine Your Excellency will readily Back him the Same Commission he has from Congress?
I am going Soon to Cherbourg about the dutch Vessell & the Fitting out of the New Large Cutter for Captn. Edward Macatter, & as She has the name of the Black Princess, his Commission will Serve? The Old & unfit princess is Laid up at Morlaix. I Shall have the honnour to write Your Excellency from Cherbourg, & beseech you will favour me with your answer There.
I have the Honnour to be with Gratitude Honnoured Sir Your Excellency’s Most Humble & most Obedient Servant
J. Torris at Mr. De Chantereyne’s Cherbourg 
Endorsed: April 15
Notation: Mr. Torris April 15. 1780—
